Title: From Thomas Jefferson to James Ogilvie, 31 May 1806
From: Jefferson, Thomas
To: Ogilvie, James


                        
                            Saturday May 31. 06.
                        
                        Th: Jefferson presents his friendly salutations to mr Ogilvie, & asks his acceptance of an account of
                            Pestalozzi’s method of education which he recieved by last post only from Europe. he has not had a moment to look into the
                            book: but it has obtained some celebrity in Europe, insomuch that mr Mclure, former partner in the store at Milton, has
                            at his own expence engaged a professor, M. Neef, to come to America to introduce Pestalozzi’s method of instruction. it
                            may perhaps furnish to mr Ogilvie some new ideas.    Th:J. expects the pleasure of mr Ogilvie’s company to dinner tomorrow,
                            with one or two of his young friends.
                    